Case 2:18-cv-02217-SJO-FFM Document 97 Filed 11/07/18 Page 1 of 6 Page ID #:2760



    1 Brent H. Blakely (SBN 157292)
        bblakely@blakelylawgroup.com
    2
        Jessica C. Covington (SBN 301816)
    3   jcovington@blakelylawgroup.com
    4
        BLAKELY LAW GROUP
        1334 Parkview Avenue, Suite 280
    5   Manhattan Beach, California 90266
    6
        Telephone: (310) 546-7400
        Facsimile: (310) 546-7401
    7
    8 Attorneys for Defendants
        Essential Consultants, LLC and Michael Cohen
    9
   10                         UNITED STATES DISTRICT COURT
   11                        CENTRAL DISTRICT OF CALIFORNIA

   12    STEPHANIE CLIFFORD a.k.a.              Case No. 2:18-CV-02217-SJO-FFM
         STORMY DANIELS a.k.a. PEGGY
   13    PETERSON, an individual,               DEFENDANT ESSENTIAL
                                                CONSULTANTS LLC’S
   14                 Plaintiff,                REPLY BRIEF RE MOTION
                                                TO DISMISS PLAINTIFF’S
   15                v.                         DECLARATORY RELIEF
                                                CAUSE OF ACTION FOR
   16    DONALD J. TRUMP a.k.a. DAVID           LACK OF SUBJECT
         DENNISON, an individual,               MATTER JURISDICTION
   17    ESSENTIAL CONSULTANTS, LLC, a          PURSUANT TO FRCP
         Delaware Limited Liability Company,    12(b)(1)
   18    MICHAEL COHEN, an individual, and
         DOES 1 through 10, inclusive,          [Declaration of Brent H. Blakely Filed
   19                                           Concurrently Herewith]
                      Defendants.
   20
                                                Assigned to the Hon. S. James Otero
   21                                           Action Filed: March 6, 2018
   22
                                                Date:     December 3, 2018
   23                                           Time:     10:00 a.m.
                                                Location: 350 West 1st Street
   24                                                      Courtroom 10C, 10th Floor
   25                                                      Los Angeles, CA 90012

   26
   27
   28
                                            1
                   DEFENDANT EC, LLC’S REPLY BRIEF RE MOTION TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 97 Filed 11/07/18 Page 2 of 6 Page ID #:2761



    1        A. Plaintiff’s Complaint Seeks Rescission of the Settlement Agreement
    2        To “rescind” is to abrogate, annul, void, or cancel a contract and to put an end
    3 to it as though it never were. Black’s Law Dictionary (10th Ed. 2018). A “rescission”
    4 amounts to the unmaking of a contract, or an undoing of it from the beginning, and
    5 not merely a termination. Id.; Sessions v. Meadows, 13 Cal. App. 2d 748. In
    6 California prior to 1961, the Civil Code provided for two methods by which a party
    7 could obtain recessionary relief: an action to enforce a rescission and an action to
    8 obtain a rescission. Runyan v. Pac. Air Disus. (1970) 2 Cal. 3d 304, 311-312. In
    9 1961 the Legislature made significant changes to California’s rescission procedures,
   10 abolishing the action to obtain court rescission and treating rescission solely as a
   11 remedy. Id at 313; Nakash v. Superior Court (1987) 196 Cal.App.3d 59, 70. Both
   12 the grounds for rescission and the means by which parties may rescind their contract
   13 are governed by Civ. Code, §1688 et seq.
   14        Civil Code § 1691 provides in pertinent part that “when notice of rescission
   15 has not otherwise been given or an offer to restore the benefits received under the
   16 contract has not otherwise been made, the service of a pleading in an action or
   17 proceeding that seeks relief based on rescission shall be deemed to be such notice or
   18 offer or both. See also, Santa Clara Waste Water Co. v. Allied World National
   19 Assurance Co. (2017) 18 Cal. App. 5th 881, 888; Resure, Inc. v. Superior Court
   20 (1996) 42 Cal.App.4th 156, 164, 166–167
   21        Clifford’s First Cause of Action seeks “a judgment declaring that no agreement
   22 was formed between the parties, or in the alternative, to the extent an agreement was
   23 formed, it is void, invalid, or otherwise unenforceable.” (Dkt. No. 14, pg. 18)
   24 Plaintiff’s argument that her declaratory relief claim is not governed by Civil Code
   25 §§ 1688 et. seq., because the actual word “rescission” is not specifically mentioned,
   26 is misguided. “It is not necessary for such a party to use the word “rescind” in order
   27 to accomplish what the cases intend by the use of that term.” Pearson v. Brown
   28 (1915) 27 Cal. App. 125, 132. Any appropriate words, or any definite acts will
                                            -2-
                   DEFENDANT EC, LLC’S REPLY BRIEF RE MOTION TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 97 Filed 11/07/18 Page 3 of 6 Page ID #:2762



    1 suffice. Id. A party seeking rescission must simply indicate the intention to treat the
    2 contract as ended. McNeese v. McNeese (1923) 190 Cal. 402, 405. Plaintiff’s
    3 complaint expressly alleged numerous grounds entitling her to rescind the Settlement
    4 Agreement. There can be no doubt as to the intention of Plaintiff to consider the
    5 contract at an end. Hull v. Ray (1930) 211 Cal. 164, 167; Larson v. Warner Bros.,
    6 2013 U.S. Dist. LEXIS 39158 *15 (C.D. Cal. March 20, 2013); Wilson v. Lewis
    7 (1980) 106 Cal. App. 3d 802, 809.
    8        B. The Settlement Agreement Has Been Extinguished and a New Contract
    9             Formed to Restore the Benefits
   10        Because Plaintiff’s claim for declaratory judgment seeks relief based on
   11 rescission, by the express terms of Civ. Code § 1691 it is construed as notice of
   12 rescission and a statutory offer to restore any benefits Plaintiff received. Civil Code
   13 § 1691; Santa Clara Waste Water Co. v. Allied World National Assurance Co. (2017)
   14 18 Cal. App. 5th 881, 888. Essential Consultant’s (“EC”) acknowledgement of the
   15 rescission and acceptance of Plaintiff’s offer to return the $130,000 (ECF No. 79)
   16 resulted in the following:
   17        A)     the Settlement Agreement was extinguished (Civil Code §§ 1688 &
   18 1689(a)) thereby eliminating any need for judicial scrutiny as to whether the
   19 rescission had been properly accomplished, Paulerena v. Superior Court (1965) 231
   20 Cal. App. 2d 906, 913-914 (“The defendants by letter, and by pleading, accepted the
   21 rescission. Under the circumstances, the trial court properly concluded that by virtue
   22 of the facts and the pleading before it no issue respecting the accomplished rescission
   23 was pending.”); and
   24        B)     A new contract was formed whereby Plaintiff agreed to return to EC the
   25 $130,000 paid to her in consideration. Civil Code § 1691; Harriman v. Tetik (1961)
   26 56 Cal. 2d 805, 801 (“Mutual rescission involves the formation of a new contract.”);
   27 In re Warrack Medical Center Hospital, 282 F. Supp. 988, 990 (N.D. Cal. 1968) (A
   28 rescission can be effected by the mutual consent of the parties, and when this is done,
                                             -3-
                    DEFENDANT EC, LLC’S REPLY BRIEF RE MOTION TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 97 Filed 11/07/18 Page 4 of 6 Page ID #:2763



    1 it is treated like any other type of contract).
    2         C. There is No Prevailing Party for the Purpose of Fees
    3         As discussed above, when EC accepted the rescission of the Settlement
    4 Agreement it eliminated any need for judicial scrutiny as to whether the rescission
    5 had been properly accomplished. Paulerena at 913-914. It would have been an
    6 entirely different situation had the case been decided on its merits – but it never got
    7 that far. EC’s acceptance of the rescission mooted any dispute concerning the
    8 validity of the now extinguished Settlement Agreement. 1 There is no determination
    9 on the merits, no prevailing party, and Civil Code § 1717 is inapplicable.
   10         The cases cited by Plaintiff involve scenarios where a rescission had already
   11 occurred, and the rescinding party prevailed in an action seeking restitution of the
   12 consideration given pursuant to the original agreement. For instance, in Hastings v.
   13 Matlock (1985) 171 Cal. App. 3d 826, the parties entered into an agreement for the
   14 sale of land and the construction of a residence. After construction of the house, the
   15 buyer refused to pay. The seller sued for restitution and rescission, and the parties
   16 entered into a settlement agreement. At trial, the court found in favor of seller on the
   17 settlement agreement and awarded specific performance and attorney's fees.
   18         Hastings and the other cases cited by Plaintiff stand for the counterintuitive
   19 proposition that a party seeking enforcement of rescission to obtain the return of
   20 restitution can, if they receive a judgment in their favor, obtain attorneys’ fees if the
   21 underlying contract provided for same. For example, if EC were to bring an action
   22 against Plaintiff for the return of the $130,000, the prevailing party in that subsequent
   23 action would be entitled to attorney’s fees. There is, however, a crucial distinction
   24 between a situation where a party obtains a judgment enforcing a rescission and the
   25
   26        “Federal district courts appear uniform in denying fees under Section 1717
              1


   27 where a non-merits decision results in dismissal of the contract claim.” Vistan Corp.
      v. Fadei USA, Inc., 2013 U.S. Dist. LEXIS 47799 *7-8 (N.D. Cal. April 2, 2013);
   28 Garzon v. Varese, 2011 U.S. Dist. LEXIS 4250 (C.D. Cal. Jan. 11, 2011)
                                             -4-
                    DEFENDANT EC, LLC’S REPLY BRIEF RE MOTION TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 97 Filed 11/07/18 Page 5 of 6 Page ID #:2764



    1 current situation where the parties have both accepted the rescission of the Settlement
    2 Agreement thereby eliminating subject matter jurisdiction.
    3        As California’s Supreme Court discussed at length in Hsu v. Abbara (1995) 9
    4 Cal. 4th 863 there first must be a final adjudication of the litigants’ respective rights
    5 before a court can ascertain whether there is a prevailing party under Civil Code
    6 §1717. Hsu at 876 (The prevailing party determination is to be made only upon final
    7 resolution of the contract claims); See also, Bank of Idaho v. Pine Avenue Associates
    8 (1982) 137 Cal. App. 3d 5, 15-16.
    9        Under Federal Rule of Civil Procedure 54(d), when a final judgment has been
   10 entered in a case, the "prevailing party" may make a motion for attorney's fees and
   11 costs. Fed. R. Civ. Proc. 54(d). However, controlling Ninth Circuit authority dictates
   12 that a defendant is not considered a “prevailing party” when dismissal is mandated by
   13 a lack of subject matter jurisdiction. Miles v. State of California, 320 F.3d 986, 988
   14 (9th Cir. 2003). Thus, fees and costs under Federal Rule of Civil Procedure 54(d)
   15 may not be awarded where an underlying claim is dismissed for lack of subject
   16 matter jurisdiction. Id.; see also, Idea Place Corp. v. Fried, 390 F. Supp. 2d 903 (no
   17 prevailing party under § 1717 when court dismissed claim for lack of subject matter
   18 jurisdiction.); Russell City Energy Co., LLC v. City of Hayward, 2015 U.S. Dist.
   19 LEXIS 26626 **6-15 (N.D. Cal. Feb. 17, 2015) (same); HSBC Bank USA v. DJR
   20 Props., 2011 U.S. Dist. LEXIS 41650 **4-7 (E.D. Cal. April 12, 2011) (action
   21 dismissed for mootness, depriving court of subject matter jurisdiction, therefore no
   22 prevailing party under § 1717).
   23        As discussed at length in EC’s moving papers, Plaintiff has only alleged a
   24 single cause of action concerning the Settlement Agreement: declaratory relief
   25 seeking a judgment that no agreement was formed. (ECF No. 14) Once Plaintiff gave
   26 notice of rescission via the filing of this lawsuit and EC accepted same, the contract
   27 was undone and there was nothing left to litigate. §§ 1688 & 1691. EC’s Covenant
   28 Not to Sue removed any question; Plaintiff’s declaratory relief claim was rendered
                                            -5-
                   DEFENDANT EC, LLC’S REPLY BRIEF RE MOTION TO DISMISS
Case 2:18-cv-02217-SJO-FFM Document 97 Filed 11/07/18 Page 6 of 6 Page ID #:2765



    1 moot, there was no longer any active case and controversy, thereby mandating
    2 dismissal for lack of subject matter jurisdiction. As Miles requires, there can be no
    3 prevailing party under FRCP 54(d) and neither party can seek their respective
    4 attorney fees pursuant to the now extinguished Settlement Agreement.
    5        D. Whether the Settlement Agreement is Void Due to Illegality is Moot
    6        Unlike Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 672 (2016), which
    7 involved an unaccepted proposal of a stipulated injunction, in the present case the
    8 “remedy” is self-executing. As just discussed, EC’s acceptance of Plaintiff’s notice of
    9 rescission (along with EC’s covenant not to sue) deprived this Court of subject matter
   10 jurisdiction over her claim for declaratory relief. Furthermore, EC’s acceptance of
   11 Plaintiff’s statutory offer of restoration (Civil Code § 1691) gave rise to a new
   12 obligation independent from the underlying agreement, which has been extinguished
   13 (Civil Code § 1688).
   14        Plaintiff’s original claim for declaratory relief, which is now moot, is distinct
   15 from a claim (such as breach of contract) to enforce the return of restitution pursuant
   16 to Civil Code § 1692. EC, which has demanded the return of the $130,000 pursuant
   17 to this new agreement, has yet to bring a claim for breach of contract against Plaintiff
   18 seeking restitution. For her part, Plaintiff has not identified or otherwise made any
   19 demand to EC that it restore any purported consideration.
   20        Plaintiff’s Opposition is emblematic of her approach to the entire case, to make
   21 a mountain out of a molehill. At the end of the day the Court should look at the First
   22 Amended Complaint, which sets forth the claims at issue, and they are very simple—
   23 Plaintiff asked for the Settlement Agreement to be undone, EC agreed, end of story.
   24   Dated: November 7, 2018             BLAKELY LAW GROUP
   25
                                            By: /s/ Brent H. Blakely
   26                                           Brent H. Blakely
                                                Jessica C. Covington
   27                                           Attorneys for Defendants
                                                EC, LLC and Michael Cohen
   28
                                            -6-
                   DEFENDANT EC, LLC’S REPLY BRIEF RE MOTION TO DISMISS
